Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Yonglin Liu, on June 1, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1 – 5, drawn to non-elected methods/Groups have been canceled as shown below.  Claims 6, 10 and 11 have been amended as shown below.  Claims 7 – 9 and 12 – 15 remain as shown in the claim set filed on May 16, 2022.   
1 – 5.  (canceled) 

6.  (currently amended) A method for the potentiation of at least one effect of oleuropein in an individual in need of at least one effect selected from the group consisting of a therapeutic effect against a condition, a reduction of risk of a condition, [[and/or]] a reduction of severity of a 
condition, and/or a prophylactic effect of oleuropein in the [[an]] individual, 
wherein the condition is selected from the group consisting of: 
(i) osteoporosis, Paget's disease, osteolysis adjacent a prosthesis, a metastatic bone disease, hyperthyroidism, hypercalcemia due to a cancer, multiple myelomas, a periodontal disease, osteoarthritis, osteopenia, a bone deficit resulting from a fracture, fracture healing, and combinations thereof; or 
(ii) lupus, gout, rheumatoid arthritis, osteoarthritis, osteochondritis disease, osteoarthrosis and combinations thereof, 
the method comprising co-administration of therapeutically [[an]] effective amounts of:
(a) a probiotic microorganism or a mixture of probiotic microorganisms, wherein the microorganism or microorganisms comprise a gene encoding β-glucosidase and a gene encoding an esterase that yields hydroxytyrosol acetate, hydroxytyrosol or elenolic acid as an esterase reaction product; and
(b) oleuropein, to the individual in need thereof.  


10.  (currently amended) The [[A]] method according to claim 9, wherein the therapeutic effect and/or the [[a]] prophylactic effect is the treatment y[[ing]] from sarcopenia, osteoporosis, osteoarthritis, malnutrition, a[[t]] risk of malnutrition, undergoing rehabilitation, scheduled to undergo rehabilitation within the next year, and combinations thereof. 

11.  (currently amended) The [[A]] method according to claim 9, wherein the therapeutic effect and/or the [[a]] prophylactic effect is the stimulation of bone formation and/or inhibiting bone resorption in an individual having a condition comprising an imbalance between bone formation and bone resorption, wherein the condition is selected from the group consisting of osteoporosis, Paget's disease, osteolysis adjacent a prosthesis, a metastatic bone disease, hyperthyroidism, hypercalcemia due to a cancer, multiple myelomas, a periodontal disease, osteoarthritis, osteopenia, a bone deficit resulting from a fracture, fracture healing, and combinations thereof. 

 	The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is enabled, definite and clear.  As discussed in the Office action of Feb. 25, 2022, Santos et al. (“Bioconversion of oleuropein to hydroxytyrosol by lactic acid bacteria,” World J Microbiol Biotechnol 28:2435-2440, 2012), cited in Applicants’ IDS, disclose that olives comprise a set of polyphenolic compounds, oleuropein and its metabolites, including hydroxytyrosol, that have therapeutic properties, as they are antioxidants and free radical scavengers.  The metabolites are produced by a wide range of probiotic bacteria that metabolize oleuropein and that have a beta-glucosidase gene and an esterase gene (see pp. 2435, 2437, 2438 and 22439.  Marino et al. (“Role of natural antioxidants and potential use of bergamot in treating rheumatoid arthritis,” PharmaNutrition 3:53-59, 2015) disclose that rheumatoid arthritis can be treated by a composition comprising therapeutically effective amounts of natural antioxidants that are free radical scavengers.  One source of the natural antioxidants is oleuropein and its phenolic enzymatic digestion products, resulting from the action of a beta-glucosidase.  See pp. 55-57.  Thus, it was known at the time that the invention was filed that the breakdown products of oleuropein could treat rheumatoid arthritis.  Nevertheless, the prior art does not disclose a method of treating diseases, such as inflammatory diseases, including the various type of arthritis, by administering therapeutically effective amounts of both a probiotic microorganism (bacterium) that metabolizes oleuropein and oleuropein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-24